Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-38, 44, 46-47, 49-52 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gronsberg (US 20160290847 A1; also listed PCT NO2013000056).
Regarding claim 35, Gronsberg teaches a forward-facing imaging module for imaging a wellbore using ultrasound, the forward imaging module comprising:
a housing [0024 main housing…toolstring];
an ultrasonic imaging probe [fig. 9 shows ultrasound transducers near tip of borehole logging tool] having an adjustable viewpoint forward facing transducer for imaging an area in front of the probe [0006 The logging sonde comprises an ultrasonic transmitter/receiver which is mounted at the lower portion of the sonde for transmitting downwards and with an angle off the vertical axis of the sonde and the borehole, please see its FIG. 2. The transmitter/receiver mount is rotated about the vertical axis of the sonde in order for the transmitter/receiver to sweep out a conical surface through the upwelling fluid in the borehole.];
a control mechanism for adjusting the viewpoint of the forward facing transducer to enable imaging from various viewpoints [claim 51 frustoconical ring-shaped linear ultrasound transducer 
electronics for transmitting and receiving ultrasound from the transducer [0023 The ultrasound tool of the invention is arranged for being controlled from the surface and send low-resolution images to the surface via the common telemetry line and the ordinary toolbus while logging, and in the preferred embodiment for using the dedicated memory tool as a buffer for the high-resolution data produced. The dedicated memory tool may then be polled from the surface read-out unit for part of or all of the high-resolution data].

    PNG
    media_image1.png
    502
    797
    media_image1.png
    Greyscale

Regarding claim 36, Gronsberg also teaches the forward-facing imagine module of claim 35 wherein the transducer comprises multiple elements arranged in a linear array or a 2D array [0026 linear ring-shaped ultrasound transducer (04) with some of its transducer elements (041)].
Regarding claim 37, Gronsberg also teaches the forward facing forward-facing imaging module of claim 35 wherein the transducer is a phased array transducer [0045 FIG. 7b is an 
Regarding claim 38, Gronsberg also teaches the forward facing forward-facing imaging module of claim 35 wherein the transducer comprises a single element [0062 each conductor connected to a single transducer element (041)].
Regarding claim 44, Gronsberg also teaches a modular imaging tool comprising: the forward facing forward-facing imaging module of claim 35; and a telemetry module comprising power means, communication means and image processing means [0023 an ordinary toolbus usually connecting all tool sections with a telemetry server connected to a signal cable to a surface read-out unit; 0024 common power line and the toolstring-common toolbus; 0025 The probe interface module (025) connects further to a switch module (024), further connected to a transmitter/receiver module (023), further connected to a processing module (022).].
Regarding claim 46, Gronsberg also teaches a method for imaging a section in a wellbore using the forward forward-facing imaging module of claim 35 comprising the steps of: a) imaging a first area in front of the transducer using ultrasound to obtain a first dataset; b) changing the viewpoint of the transducer and imaging a second area in front of the transducer from the new viewpoint using ultrasound to obtain a second dataset; and c) merging the first and second datasets to form an image of the section in the well bore [abstract combining the digital signals to a received digitized ultrasound time signal series for each ultrasound beam (A) and (B), in said PW backscatter mode, forming a an ultrasound image data for beams (A) and (B), in said Doppler mode, producing Doppler measurements for said focused point for each beams (A) and (B) sending images and Doppler measurement to the surface read-out unit.; 0102 The combined combined 
Regarding claim 47, Gronsberg also teaches the method of claim 46 further comprising repeating steps b) and c) one or more times to obtain further datasets obtained from various viewpoints [0081 For pulse-wave Doppler measurements, both Tx and Rx are repeated for the same beam A and/or B for providing a velocity estimate over a given time range. It is possible to adjust the focus as an inhomogeneity source of the Doppler signal approaches.].
Regarding claim 49, Gronsberg also teaches the method of claim 46 wherein in step b), wherein the transducer comprises a plurality of elements and the viewpoint is changed by electronically steering the elements [abstract transmit beamforming].
Regarding claim 50, Gronsberg also teaches the method of claim 46, wherein the imaging is phased array ultrasound imaging [0045 FIG. 7b is an illustration of ultrasound beams A and B formed by selecting consecutive elements 041 and beam forming by phase delays.].
Regarding claim 51, Gronsberg also teaches the method of claim 35, wherein imaging the wellbore comprises a multiple aperture imaging mode comprising the steps of: a) transmitting and receiving an ultrasonic beam concurrently from each of at least two subapertures on the transducer array as the imaging probe is moved axially in the wellbore, each of the at least two sub-apertures comprising a plurality of individual elements [0045 FIG. 7b is an illustration of ultrasound beams A and B formed by selecting consecutive elements 041 and beam forming by phase delays.]; b) concurrently processing the received beam from each of the at least two sub-apertures to form signals [abstract forming a an ultrasound image data for beams (A) and (B), in said Doppler mode, producing Doppler measurements for said focused point for each beams (A) and (B) sending images and Doppler measurement to the surface read-out unit.]; and c) appending the signals from 
Regarding claim 52, Gronsberg also teaches the forward-facing imaging module of claim 35, wherein the radial imaging probe is operable in 2D B-mode and/or Doppler mode [0013 switching between a PW echo backscatter imaging processing mode and a Doppler measurement processing mode].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39, 42, and 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronsberg (US 20160290847 A1) as applied to claim 35 above, and further in view of Walters (US 20190101663 A1; also listed PCT US2016027557).
Regarding claim 39, Gronsberg does not explicitly teach … and yet Walters teaches the forward facing forward-facing imaging module of claim 35 wherein the viewpoint of the transducer is mechanically adjusted by changing the physical position and/or angle of the transducer [0053 “In one or more embodiments, arrays of transmitters 191 and receivers 196 (FIG. 2) may be used to form a directional beam (e.g. phased array method) to image a particular direction of wellbore 104.”; 0055 and fig. 4 shows #252 gimbal for pivoting #250 ultrasonic camera].

    PNG
    media_image2.png
    422
    211
    media_image2.png
    Greyscale

It would have been obvious to modify the electronic steering/beamforming as described by Gronsberg, with the mechanical steering as shown in Walters so that angles can be scanned.
Regarding claim 40, Gronsberg as modified by Walters teaches the forward facing forward-facing imaging module of claim 39 wherein the imaging probe comprises an articulated arm on which the transducer is located for changing the position and/or angle of the transducer [0055 and fig. 4 shows #252 gimbal for pivoting #250 ultrasonic camera].
Regarding claim 42, Gronsberg as modified by Walters teaches the forward facing forward-facing imaging module of claim 35 wherein the viewpoint of the transducer is adjusted using both mechanical and electronic steering [0055 and fig. 4 shows #252 gimbal for pivoting #250 ultrasonic camera].
Regarding claim 48, Gronsberg as modified by Walters also teaches the method of claim 46 wherein in step b), the viewpoint is changed by mechanically changing the position and/or angle of the transducer [0055 and fig. 4 shows #252 gimbal for pivoting #250 ultrasonic camera].

Claims 53-55 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronsberg (US 20160290847 A1) as applied to claim 35 above, and further in view of Vu (US 20110080805 A1).
Regarding claim 53, Gronsberg does not explicitly teach … and yet Vu teaches the forward-facing imaging module of claim 35, further comprising a convex acoustic lens having an acoustic velocity of 1300 m/s or less [0055 The sound velocity for non-linear liquids can be between 450 m/s and 1700 m/s at ambient conditions. In some aspects, the sound velocity of non-linear materials can be between 100 m/s and 800 m/s. Q or quality factor values tend not to be a limiting factor in liquids and can range from 280 for Dow Silicon Oil to tens of thousands for common liquids.; 0077 The acoustic focusing system 1430 can include a variety of materials including a chamber filled with a liquid of different sound speed than the non-linear material in the enclosure, where the chamber is properly shaped, either convex or concave depending on the liquid sound speeds. In general, any material that is reasonably matched in acoustic impedance with that of the non-linear material in the enclosure can be used as the acoustic focusing system 1430.].
It would have been obvious to combine the borehole transducer of Gronsberg, with the lens of Vu so that the impedance is matched to the surrounding material.
Regarding claim 54, Gronsberg as modified by Vu teaches the forward-facing imaging module of claim 35, further comprising a concave acoustic lens having an acoustic velocity of 1700 m/s or more [0055; 0077].
Regarding claim 55, Gronsberg as modified by Vu teaches the forward-facing imaging module of claim 35, wherein the housing is made of titanium, aluminum bronze, beryllium copper, ceramic, ceramic composite, or carbon fiber composite [0067 FIG. 8 is similar to FIG. 7a, but shows the collimated beam 810 generated by the transducer array 820 and CNC foam block 830 arranged within an enclosure 840. As shown, the enclosure 840 is an aluminum pipe having an overall length of 323 mm, an internal diameter of 140 mm and an exterior diameter of 153 mm.].

Response to Arguments
Claim Rejections - 35 USC § 102 Claims 35-38, 44, 46, 47, 49-52 stand rejected under 35 U.S.C. 102(a)(1) as allegedly being anticipated by Gronsberg (US20160290847A; hereinafter "Gronsberg"). Applicant respectfully traverses the rejections of claims for at least the following reasons. 
We appreciate that Gronsberg teaches a housing, ultrasonic array, and control mechanism that can beam steer the array to change the azimuthal illumination area. 
However, we note that one feature of the claims has been overlooked in the comparison with Gronsberg. The present claims require that the adjustable viewpoint of the probe images "an area," i.e. a single area is captured by these adjustable viewpoints. In comparison, Gronsberg teaches the normal operation of imaging different, adjacent areas of the tubing using the array elements directly and perpendicularly opposite. No single area is captured multiple times from adjusted viewpoints. The viewpoint of Gronsberg is only ever perpendicular and not taught as adjustable. While the controller can beam steer and select different aperture elements, there is only one perpendicular illumination for an area, before it moves on to the next area. There is no discussion of adjusting the beam to re-illuminate that area from a different viewpoint. 
What is being described here appears to be a sort of stereoscopic vision.  Gronsberg Fig. 7b depicts transducers 0411 through 041n which form a beam. For the two transducer case this is not unlike a pair of eyes and then these are similar to different viewpoints. In this way distance may be inferred. Instant application describes both a linear and a 2D array with beamformer/phased array [0055 transducer viewpoint may be adjusted electronically by beamsteering] which is similar to Gronsberg [0021 linear ring shaped array; 0045 beams A and B formed by transducer groups with focusing/steering by phase delays].
The office does not understand some parts of the argument, is there something in the claim which limits steering to being other than perpendicular? There are no details claimed regarding linear/2D array or any kind of electronic/motorized steering along a single or two axes, only the intended outcome is claimed.
	Later it is argued that “[w]hile Walters may be able to mechanically adjust the azimuthal angle, there is no teaching to adjust it in order to image one area from multiple angles.” This appears to be exactly what Fig. 7b of Gronsberg shows by depicting beamforming/beamsteering geometry with rays.

Again, Gronsberg's operation is the normal practice for scanning a tubular and not directed to the problem of the present invention. As discussed in the background at [0007] "The prior art devices and methods for imaging obstructions in wells generally only allow for one vantage point or field of view to be used, typically straight on from the center of the well to the obstruction." The novel imaging and advantages of the present invention is expounded upon in paragraphs [0051] [0056], and [0057], especially with regard to imaging an obstruction in a well using adjustable viewpoints. 
[0056] By having an adjustable viewpoint transducer, imaging data can be collected from a number of points of view. An obstruction 56 in a well 58 often has one or more occluded surfaces 56a that cannot be imaged when an imaging device faces the obstruction straight on. By imaging the obstruction from multiple points of view, data can be captured on the occluded surfaces, as shown in FIG. 11. Multiple view points allow for a highly redundant and relatively occlusion and artifact free dataset to be created. The dataset can be used to provide a complete and accurate model of the obstruction. The adjustable viewpoint transducer also allows for a synthetic aperture that is much larger than the aperture provided by the element(s). This improves the quality of the focus and depth offield of the resulting data set. 
Thus the feature of the present claims with regard to imaging an area with adjustable viewpoints is an important differentiator that provides advantages, hitherto not capable of in the prior art. Properly construed, Gronsberg does not have an adjustable viewpoint or, at best, provides only one viewpoint, i.e. perpendicular, and is not capable of the above advantages. Thus we submit that claim 35 and its dependent claims are novel. 
The instant application allows for changing the viewpoint by electronic steering of elements [0021; 0053]. This is depicted in the prior art as being similar to having two transducers which are analogous to eyes as in stereoscopic vision. The distance between the eyes/transducers provides slightly different views and therefore distance may then be inferred.

Claim Rejections - 35 USC § 102 With regard to Gronsberg, in combination with Walters, we submit that neither teaches adjusting the viewpoint to image a (single) area. While Walters may be able to mechanically adjust the azimuthal angle, there is no teaching to adjust it in order to image one area from multiple angles. Walters appears simply to rotate so that the single receiver element 250 can scan around the well, but no area is re-imaged from another viewpoint to provide the advantage of removing occlusions, providing redundancy, or creating a synthetic aperture. In fact, as the camera 250 is rotated, it captures a different area, not the same area from another viewpoint. 
The office is unsure which claim language is being discussed. However, the viewpoint limitation would appear to be covered by the transducer pairs of Gronsberg shown as viewing an area by depicted rays. The office is not sure how a different outcome is being achieved if both the instant and prior art are simply rotating an ultrasonic transducer inside a borehole tool. The office sees two joints in fig. 11 but these are not claimed.

We further submit that Gronsberg and Walters teach quite different tools with different ultrasound technologies, which the skilled person would be unmotivated to combine. Gronsberg's tool is a conical phased array of transmitter receiver elements that does not rotate, whereas Walters' provides undirected acoustic illumination via transmitters 242 to be received by single rotating element (non-phased array) 250. There are too many mechanical and electronic changes to consider for this to be a practical combination. 
The examiner asserts that "it would  have been obvious to modify the electronic steering/beamforming as described by Gronsberg, with the mechanical steering as shown in Walters so that angles can be scanned." We respectfully submit that one would not modify electronic steering with mechanically steering, as that defeats the purpose of having the circular phased array. In any case, rotating the circular phased array would still just capture a circular slice of the well from one perpendicular viewpoint. 
Art recognized alternatives or substitutes are a reason to combine. Electronic steering uses a phased array to infer direction, while mechanical steering uses something like signal strength with a rotating transducer as in radio direction finding. Applicant also describes using combinations of electronic and mechanical beamsteering and Walter mentions these features as well [0053 describes forming a directional beam using phased array method; 0055 describes an ultrasonic camera pivotally mounted for positioning via an actuator and tool controller]

Claims 36 to claim 55 depend on inventive claim 35 and are submitted to be inventive and allowable too.
See updated rejections for these claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner Art Unit 3645